
	

113 S711 IS: To designate the Federal building located at 118 South Mill Street, Fergus Falls, Minnesota, as the “Edward J. Devitt United States Courthouse”.
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 711
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Ms. Klobuchar (for
			 herself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To designate the Federal building located at 118 South
		  Mill Street, Fergus Falls, Minnesota, as the Edward J. Devitt United
		  States Courthouse.
	
	
		1.Edward
			 J. Devitt United States Courthouse
			(a)DesignationThe
			 Federal building located at 118 South Mill Street, Fergus Falls, Minnesota,
			 shall be known and designated as the Edward J. Devitt United States
			 Courthouse.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Federal building referred to in subsection (a) shall be
			 deemed to be a reference to the Edward J. Devitt United States
			 Courthouse.
			
